     Case 6:20-cv-00638-JDK Document 5 Filed 02/05/21 Page 1 of 6 PageID #: 44




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

                                           §
MYRA JEAN WOODRUFF AND                     §
BOBBIE LOUISE WOODRUFF,                    §
    Plaintiffs,                            §
                                           §
v.                                         §
                                           §    Case No. 6:20-cv-638-JDK
THE NORTHERN TRUST COMPANY,                §
                                           §
        Defendant.                         §


                        ORDER GRANTING RULE 12(E) MOTION
         Plaintiffs Myra Jean Woodruff and Bobbie Louise Woodruff sued their banker,

 Defendant The Northern Trust Company.             Plaintiffs allege that Defendant

 “wrongfully paid” eight forged checks over the course of five months. Docket No. 2 at

 ¶¶ 2.2.–2.5, 3.2. Defendant argues Plaintiffs’ complaint fails to state a claim upon

 which relief can be granted, warranting dismissal under Federal Rule of Civil

 Procedure 12(b)(6). Docket No. 3 at 1–2. In the alternative, Defendant moves for a

 more definite statement under Rule 12(e). Id. at 2.

         For the reasons discussed below, the Court DENIES Defendant’s Rule 12(b)(6)

 motion and GRANTS Defendant’s Rule 12(e) motion (Docket No. 3).

                           I. FACTUAL BACKGROUND

         Plaintiffs maintain a checking account with Defendant. Docket No. 2 at ¶ 2.1.

 Between May and September 2019, a third party forged Plaintiff Bobbie L. Woodruff’s

 name on a series of eight checks and presented the checks for payment. Id. at ¶¶ 2.2–

 2.3.   Defendant paid the checks from Plaintiff’s checking account.     Id. at ¶ 2.5.


                                           1
  Case 6:20-cv-00638-JDK Document 5 Filed 02/05/21 Page 2 of 6 PageID #: 45




Plaintiffs discovered the wrongful payments, notified Defendant, and completed

Defendant’s fraud-reporting process.        Id. at ¶¶ 2.6–2.7.      Defendant has not

reimbursed Plaintiffs for the eight disputed payments. Id. at ¶ 2.8. Plaintiffs now

sue to recover the value of the payments, amounting to $96,800.00. Id. at 3.2.

                              II. LEGAL STANDARD

      Under Rule 12(b)(6), a party may seek dismissal for failure to state a claim

upon which relief can be granted. “Thus, claims may be dismissed under Rule 12(b)(6)

‘on the basis of a dispositive issue of law.’” Walker v. Beaumont Indep. Sch. Dist., 938

F.3d 724, 734 (5th Cir. 2019) (quoting Neitzke v. Williams, 490 U.S. 319, 326 (1989)).

Claims may also be dismissed if the plaintiffs do not plead sufficient facts, accepted

as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Such “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” Twombly, 550 U.S. at 555, and must “make relief plausible, not

merely conceivable, when taken as true.” United States ex rel. Grubbs v. Kanneganti,

565 F.3d 180, 186 (5th Cir. 2009).

      In evaluating a Rule 12(b)(6) motion, the Court must “accept as true all well

pleaded facts in the complaint.” Campbell v. Wells Fargo Bank, N.A., 781 F.2d 440,

442 (5th Cir. 1986).    “All questions of fact and any ambiguities in the current

controlling substantive law must be resolved in the plaintiff’s favor.” Lewis v. Fresne,

252 F.3d 352, 357 (5th Cir. 2001).

      “If a pleading fails to specify the allegations in a manner that provides

sufficient notice, a defendant can move for a more definite statement under Rule 12(e)


                                            2
  Case 6:20-cv-00638-JDK Document 5 Filed 02/05/21 Page 3 of 6 PageID #: 46




before responding.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514 (2002). The

12(e) motion is appropriate where a complaint is “so vague or ambiguous that the

party cannot reasonably prepare a response.” FED. R. CIV. P. 12(e); accord Sisk v. Tex.

Parks and Wildlife Dept., 644 F.2d 1056, 1058 (5th Cir. 1981)). Although Rule 12(e)

motions are generally disfavored, “parties may rely on Rule 12(e) as a mechanism to

enforce the minimum requirements of notice pleading.” Robin v. City of Frisco, Tex.,

No. 4:16-CV-576, 2017 WL 11477141, at *2 (E.D. Tex. Apr. 5, 2017) (quoting Hoffman

v. Cemex, Inc., No. H-09-2144, 2009 WL 4825224, at *3 (S.D. Tex. Dec. 8, 2009)).

                                   III. ANALYSIS

      A.     The Complaint does not merit dismissal.

      Defendant argues the case should be dismissed under Rule 12(b)(6) because

Plaintiffs did not identify the legal theory under which they seek relief. Docket No. 3

at 3–4. Plaintiffs argue that the Complaint is adequate because it asserts a cause of

action for “charging the Plaintiff’s account for multiple items that were not signed by

Bobbie Louise Woodruff.” Docket No. 4 at 2. The Court does not find the complaint

so deficient as to merit threshold dismissal.

      “[A] Rule 12(b)(6) motion turns on the sufficiency of the ‘factual allegations’ in

the complaint.” Smith v. Bank of Am., N.A., 615 F. App’x 830, 833 (5th Cir. 2015)

(per curiam) (emphasis original) (quoting Johnson v. City of Shelby, Miss., 574

U.S. 10, 12 (2014)). At the pleadings stage, “it is unnecessary to set out a legal theory

for the plaintiff’s claim for relief.” Johnson, 574 U.S. at 12 (quoting 5 Wright & Miller,

FEDERAL PRACTICE AND PROCEDURE, § 1219 (3d ed. 2020)); accord Balle v. Nueces Cty.,

Texas, 952 F.3d 552, 556 (5th Cir. 2017). Accordingly, Plaintiffs are not required to


                                            3
  Case 6:20-cv-00638-JDK Document 5 Filed 02/05/21 Page 4 of 6 PageID #: 47




“categorize correctly the legal theory giving rise to the claim.” St. Paul Mercury Ins.

Co. v. Williamson, 224 F.3d 425, 434 (5th Cir. 2000) (quoting Dussouy v. Gulf Coast

Inv. Corp., 660 F.2d 594, 604 (5th Cir. 1981)). A simple, concise, and direct account

of the events giving rise to the cause of action is sufficient to “stave off threshold

dismissal for want of an adequate statement of [the] claim.” Johnson, 574 U.S. at 12;

see, e.g., Smith v. Barrett Daffin Frappier Turner & Engel, L.L.P., 735 F. App’x 848,

854 (5th Cir. 2018) (per curiam).

      Plaintiffs’ failure to state a legal theory does not merit Rule 12(b)(6) dismissal.

Plaintiffs allege that Defendant paid forged checks at Plaintiffs’ expense and did not

reimburse Plaintiffs for the charges. Docket No. 2 at ¶¶ 2.5, 2.8. Plaintiffs have thus

fulfilled their requirement to “plead facts sufficient to show that [the] claim has

substantive plausibility” by including a concise summary of the events giving rise to

suit. See Johnson, 574 U.S. at 12. Plaintiffs do not—and need not—provide a perfect

statement of their legal theory. See Balle, 952 F.3d at 556. Having “inform[ed] the

[defendant] of the factual basis for their complaint,” Plaintiffs “stave off threshold

dismissal.”   See Johnson, 574 U.S. at 12.         Accordingly, the Court DENIES

Defendant’s 12(b)(6) motion to dismiss.

      B.      The Complaint is so vague that Defendant cannot reasonably
              prepare a response.

      In the alternative, Defendant moves for a more definite statement under

Rule 12(e). Docket No. 3 at 6. Plaintiffs do not directly respond to this argument.

See Docket No. 4. The Court agrees with Defendant that, while the complaint is




                                           4
    Case 6:20-cv-00638-JDK Document 5 Filed 02/05/21 Page 5 of 6 PageID #: 48




sufficient to survive dismissal, it is so vague that Defendant cannot reasonably

answer.

         A complaint must include a “short and plain statement of the claim showing

that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). If a complaint is “so

vague or ambiguous that the party cannot reasonably prepare a response,” the party

may move for a more definite statement. FED. R. CIV. P. 12(e). A 12(e) motion is

appropriate where, for example, the complaint is “devoid of any reference to a statute,

regulation, or rule” creating a cause of action. Diaz v. Kettley Trucking, Inc., No. 1:20-

CV-51, 2020 WL 1666166, at *2 (E.D. Tex. Apr. 2, 2020). If a party seeks more detail,

then discovery is the remedy. Trademaven Clearing, LLC v. Hood, No. 4:11-CV-351,

2012 WL 1108119, at *5 (E.D. Tex. Mar. 31, 2012); accord Mitchell v. E–Z Way

Towers, Inc., 268 F.2d 126, 132 (5th Cir. 1959). But if the defendant lacks “fair notice

of what the plaintiff’s claim is and the grounds upon which it rests,” then a 12(e)

motion is the cure. Swierkiewicz, 534 U.S. at 512, 514 (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)).

         As discussed above, the Complaint does not identify the legal theory entitling

Plaintiffs to recover—whether a common law claim for breach of contract or fraud, or

a statutory cause of action. In briefing the motion to dismiss, Defendant suggests

that Plaintiffs possibly pled a claim under the Texas Business and Commerce Code. 1




1   Defendant argues that, if Plaintiffs’ claim arises under Texas Business and Commerce Code
    §4.406(d)(2), then Plaintiffs’ facts are insufficient to state a claim upon which relief can be granted.
    Docket No. 3 at 4–5. Plaintiff’s Complaint presently does not assert such a claim, and the Court
    grants Defendant’s motion for a more definite statement for the purpose of clarifying Plaintiffs’ legal
    theory. The Court thus declines to assess the plausibility of a § 4.406(d)(2) claim at this stage.


                                                      5
  Case 6:20-cv-00638-JDK Document 5 Filed 02/05/21 Page 6 of 6 PageID #: 49




Docket No. 3 at 4–5. In response, Plaintiffs agree that they intend to raise a statutory

claim. Docket No. 4 at 2–3.       Even so, the Complaint does not identify a Texas

Business and Commerce Code statutory cause of action, or any other. See Docket

No. 1.     The Complaint is overly vague and in want of specification to “give the

defendant fair notice of what the plaintiff’s claim is.” See Swierkiewicz, 534 U.S.

at 512. Accordingly, the Court GRANTS Defendant’s motion for a more definite

statement.

                                IV.   CONCLUSION

         In summary, the Court DENIES Defendant’s Rule 12(b)(6) motion and

GRANTS Defendant’s Rule 12(e) motion (Docket No. 3). The Court further ORDERS

that Plaintiffs may file a more definite statement within FOURTEEN DAYS. This

statement normally takes the form of an amended complaint.

         Further, the Court sets this case for an in-person status conference on

February 26, 2021, at 10:00 a.m. at the William M. Steger Federal Building and

United States Courthouse, 211 West Ferguson Street, Tyler, TX 75702. Lead counsel

for each Party, or alternatively, counsel with authority to bind their respective

clients, shall be present.

           So ORDERED and SIGNED this 5th day of February, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           6
